DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-20 of U.S. Patent No. 11,245,946.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietz (US 2019/0306549).
Regarding claim 1, Dietz discloses a system to adapt content composites to device operations of an endpoint media device, the system comprising: 
one or more processing devices; and 
memory readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: 
identifying a first content composite for delivery via one or more networks to a first endpoint media device (recommendation of media assets are identified and provided to the user, wherein the user can watch the media assets; see at least paragraphs 0040, 0056, 0068 and 0131-0132); 
causing sending of the first content composite, where, consequent to delivery of the first content composite to the first endpoint media device (recommendation of media assets are provided to the user, wherein the user can watch the media assets; see at least paragraphs 0040, 0056, 0068 and 0131-0132): 
the first endpoint media device or a second endpoint media device performs at least one operation relating to the first content composite (the user can watch the media assets; see at least paragraphs 0040, 0056, 0068 and 0131-0132), and 
at least one device causes one or more subsequent communications to a blockchain computer to cause generation of a blockchain token based at least in part on the at least one operation relating to the first content composite (keys are obtained only completely watching media assets indemnified by the blockchain blocks; see at least paragraphs 0059 and 0068); 
processing blockchain data associated with the blockchain token (searching and analyzing blockchain data wherein the blockchain data has address such as identification and hashes associated with each block; see at least paragraphs 0048, 0056-0058, 0067 and 0126); 
mapping one or both of the blockchain data and a blockchain address to the first endpoint media device (determine if a blockchain identifies a user; see at least paragraphs 0125-0128); 
identifying a second content composite for delivery to the first endpoint media device, where the identifying the second content composite is based at least in part on the blockchain data (determine if a blockchain identifies a user; see at least paragraphs 0125-0128 and recommendation of media assets are provided to the user, wherein the user can watch the media assets; see at least paragraphs 0040, 0056, 0068 and 0131-0132); and
causing sending of the second content composite to one or both of the first endpoint media device and the second endpoint media device (recommendation of media assets are provided to the user, wherein the user can watch the media assets; see at least paragraphs 0040, 0056, 0068 and 0131-0132).

Regarding claim 2, Dietz discloses the system to adapt content composites to device operations of an endpoint media device as recited in claim 1. where consequent to delivery of the first content composite to the first endpoint media device, the first endpoint media device, the second endpoint media device performs at least one operation relating to the second content composite (the user can watch the media assets; see at least paragraphs 0040, 0056, 0068 and 0131-0132).

Regarding claim 3, Dietz discloses the system to adapt content composites to device operations of an endpoint media device as recited in claim 1, where the blockchain token is representative of an interaction with the first content composite (control circuitry which can be part of a plurality of devices, may determine a time indicative of when the user watched the media asset and the timestamps is part of the blocks of the blockchain; see at least paragraphs 0152-015).

Regarding claim 4, Dietz discloses the system to adapt content composites to device operations of an endpoint media device as recited in claim 1, the method further comprising;
generating the second content composite for delivery in a packet stream via the one or more networks (video generating circuitry and tuning circuitry such as MPEG-2 decoders; see at least paragraphs 0084 and 0088), where:
the second content composite comprises adaptable content corresponding to a set of one or more audio and/or video packets corresponding to audio and/or video content (see at least paragraphs 0084 and 0088); and
the generating comprises adapting the adaptable content with other content (MPEG packets; see at least paragraphs 0084 and 0088).

Regarding claim 5, Dietz discloses the system to adapt content composites to device operations of an endpoint media device as recited in claim 1, where the blockchain token is representative of an interaction with a remote system that is remote from the one or more processing devices, the first endpoint media device and the second endpoint media device (control circuitry which can be part of a plurality of devices, may determine a time indicative of when the user watched the media asset and the timestamps is part of the blocks of the blockchain; see at least paragraphs 0152-015).

Regarding claim 6, Dietz discloses the system to adapt content composites to device operations of an endpoint media device as recited in claim 1, where the at least one device corresponds to the first endpoint media device, the second endpoint media device, the one or more processing devices, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device (control circuitry which can be part of a plurality of devices; see at least paragraphs 0152-015). 

Regarding claim 7, Dietz discloses method for adapting content composites to device operations of an endpoint media device as recited in claim 1, where the blockchain computer corresponds to the first endpoint media device, the second endpoint media device, the one or more processing devices, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device (control circuitry which can be part of a plurality of devices; see at least paragraphs 0152-0155).

Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 2.
Claim 10 is rejected on the same grounds as claim 3.
Claim 11 is rejected on the same grounds as claim 4.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claim 2.
Claim 17 is rejected on the same grounds as claim 3.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 5.
Claim 20 is rejected on the same grounds as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mulye et al. (US 2019/0354943) discloses systems and methods for monitoring content consumption using a distributed ledger; see at least the Abstract.
Lim et al. (US 2020/0005388) discloses rental asset processing for blockchain; see at least the Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426